Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office Action is responsive to the communication filed under 37 C.F.R. § 1.111 on November 25, 2020 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 12, and 18 are now amended.
Claims 1–20 are pending in the application. 
Incomplete Response to all Rejections
The reply filed on November 25, 2020 is not fully responsive to the prior Office action because of the following omission: the reply fails to address the rejection of claim 10 under 35 U.S.C. § 112(b). The applicant neither amended claim 10 nor traversed the rejection. 
However, since the reply appears to be a bona fide attempt to respond to the Non-Final Office Action, the Examiner will hold the requirement to respond in abeyance until the next reply is due, and maintain the rejection below.
Interview Request
The Applicant’s request for an interview is not timely, (Response 10) as it was made at the time of filing the present amendment, but also prior to the mailing of this Office Action. An interview would not be productive at this time, given the Applicant has not had a chance to review this Office Action. However, the Applicant is invited to contact the Examiner at the phone number below (or at Justin.Blaufeld@uspto.gov) if the Applicant wishes to schedule an interview prior to filing the next reply, if the Applicant believes such an interview would be helpful.
Anticipation
In order to overcome the rejections of the claims as anticipated under 35 U.S.C. § 102 by both the Cronin and MacBeath references, the Applicant narrowed the scope of the claimed invention to require, among other things, a step of “determining user patterns of usage on the device based on a threshold,” thereby allowing the settings for the claimed application folder to be modified based on the patterns of usage. Since neither Cronin nor MacBeath explicitly anticipate this feature, both grounds of rejection are hereby withdrawn. 
However, the change in scope also necessitates a new ground of rejection under 35 U.S.C. § 103, which is set forth herein. Accordingly, since all claims stand rejected over the prior art, the Applicant’s request for an allowance (Response 15) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claims 1, 12, and 18 for having the following informalities. Appropriate correction is required.
As a result of the amendment, claim 1 now potentially recites two different folders: (1) “receiving, at a device having a computer, a selection of a folder” and (2) “modifying the settings for opening a software application associated with a folder.” As a result, the antecedent basis for “the folder” on line 11 of claim 1 is unclear, because it is unclear whether “the folder” of line 11 refers to folder (1) or folder (2). 
Claims 12 and 18 recite the same informality as claim 1, and are therefore subject to the same objection.
To overcome this objection, the Examiner suggests amending claim 1 to read: “modifying the settings for opening a software application associated with [[a]] the folder based on the determined user patterns of usage.”
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 Claim 10 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention
Claim 10 lacks antecedent basis for “the number of factors.” The Examiner will apply prior art to claim 10 as though it depends from claim 9 instead of claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,377,939 (“Cronin”) in view of U.S. Patent Application Publication No. 2013/0339901 A1 (“Kirkham”).
Claim 1
Cronin teaches:
A method for dynamic electronic folder interactions using an interface communicating with a computing device, comprising: 
“FIG. 5 is a flowchart illustrating an exemplary method 500 for providing app player management.” Cronin col. 8 ll. 43–44.
receiving, at a device having a computer, a selection of a folder by a user using a user interface communicating with the computer; 
“In step 515, the user may create an app player folder. Creating an app player folder may include providing . . . selection of one or more apps.” Cronin col. 8 ll. 55–57.
analyzing settings associated with the folder; 
“In step 510, a user may initialize the app player management software to operate based on operating system settings regarding user preferences or needs.” Cronin col. 8 ll. 50–52. Specifically, as shown in FIG. 4, the database 400 provides information associated with each folder 415, including the apps in each respective folder 420 and a plurality of settings 445–455 for each respective folder 420. Cronin col. 7 l. 66 to col. 8 l. 2.
determining user patterns of usage
“Suggest genius 450,” which is part of settings 445–455, “is a column tracking a user selection as to whether the user is interested in receiving suggestions for apps 
modifying the settings for opening a software application associated with a folder based on the determined patterns of usage;
The settings mentioned above “control how the app player management software is to be implemented.” Cronin col. 8 ll. 52–54. Thus, for suggest genius 450, this setting “controls how the app player management software is to be implemented” by causing any folder whose suggest genius 450 is set to “Y” to “receiv[e] suggestions for apps to include in the folder based on apps already included, related apps, what others users group with such apps, and any other parameters for predicting, extrapolating, or detecting trends regarding what apps may be of interest for inclusion in an app player management folder.” Cronin col. 8 ll. 28–34.
and automatically opening the software application in the folder based on the modified settings of the folder.
“In step 520, [a] trigger may be detected,” e.g., a trigger based on date and/or time, “and the applications in the folder may then be automatically executed in the specified order.” Cronin col. 8 ll. 61–65.
Cronin does not appear to explicitly disclose whether or not the user patterns of usage determined via the suggest genius feature includes patterns of usage “on the device,” nor does it appear to explicitly rely on “a threshold.”
Kirkham, however, teaches a process 600 for automatically organizing application icons in a folder, including:
determining user patterns of usage on the device based on a threshold, as part of the settings;
In steps 602–604, “mobile computing device 102 can collect usage data by monitoring user interaction with installed applications” so that a “modified configuration can be determined based on the usage signals” for one or more icons on 
modifying the settings for opening a software application associated with a folder based on the determined patterns of usage;
At step 608, “the user can accept the proposed modified configuration and, in response, the current configuration can be set to the proposed modified configuration. As another example, at least a portion of the modified configuration can be displayed in the GUI.” Kirkham ¶ 48. For instance, continuing with the order of use example from above, “icons that represent applications known to be used in sequence by the user can be arranged near to one another (e.g., on the same page or in the same folder) in the modified configuration.” Kirkham ¶ 31.
Claim 2
Cronin, as combined with Kirkham, teaches the method of claim 1, further comprising: 
opening a designated application by the user in the folder, in response to the folder settings.
Taking into account the settings from step 515, “the applications in the folder may then be automatically executed in the specified order.” Cronin col. 8 ll. 61–65.
Claim 3
Cronin, as combined with Kirkham, teaches the method of claim 1, further comprising: 
opening a first application added to the folder, in response to the folder settings.

Claim 4
Cronin, as combined with Kirkham, teaches the method of claim 1, further comprising: 
opening a most recently added application to the folder, in response to the folder settings.
Since “the user may add one or more apps to the app player folder,” Cronin col. 7 ll. 39–40, the last app added to the folder is necessarily the one that is opened in cases where the user only adds one app to the folder.
Claim 5
Cronin, as combined with Kirkham, teaches the method of claim 1, further comprising: 
associating the settings of the folder to a user profile, 
“FIG. 4 illustrates an exemplary database 400 that may be used with a system for providing app player management.” Cronin col. 7 ll. 56–57.
the user profile having settings on a folder-by-folder basis for each of a plurality of folders saved on the computer.
“Apps 420 is a column for tracking which apps are included in each app player management folder.” Cronin col. 8 ll. 15–16. Additional settings are provided in columns 445–455. See Cronin FIG. 4.
Claim 6
Cronin, as combined with Kirkham, teaches the method of claim 1, 
wherein the user does not manually select the software application subsequent to the selection of the folder, the software application being automatically opened in the folder based on the settings of the folder.

Claim 7
Cronin, as combined with Kirkham, teaches the method of claim 1, further comprising: 
receiving, at the computer, one or more settings from the user for a specified folder, the settings including criteria for the specified folder to adhere to when opening the specified folder; 
“In step 515, the user may create an app player folder. Creating an app player folder may include providing a name, selection of one or more apps, and a priority order for such apps. Such a folder may be associated with a trigger, which may be defined in either step 510 (via operating system settings) or in step 515.” Cronin col. 8 ll. 55–60; see also Cronin col. 7 ll. 40–55 (describing the input of settings in greater detail).
applying the settings to the specified folder; 
As shown in FIG. 4, the settings for the folder are recorded in database 400.
initiating opening a software application in the specified folder based on the settings including the criteria, in response to receiving a selection of the specified folder by the user; 
“In step 520, [a] trigger may be detected,” Cronin col. 8 ll. 61–62, the trigger directly associated with a folder. Cronin col. 8 l. 58. Moreover, a user may activate the trigger by interacting with a sensor. Cronin col. 4 ll. 19–23. In order to fully execute step 520, the method relies on the settings for the selected folder provided at step 515, e.g., a “selection of one or more apps, and a priority order for such apps.” Cronin col. 8 ll. 57–58. 
and automatically opening the software application in the folder based on the settings including the criteria 
Accordingly, in response to the trigger, and taking into account the settings from step 515, “the applications in the folder may then be automatically executed in the specified order.” Cronin col. 8 ll. 61–65.
Claim 8
Cronin, as combined with Kirkham, teaches the method of claim 7 
wherein the criteria includes historical data of usage by the user related to the specified folder and related to applications in the specified folder.
Apps may be automatically added to the folder (or the system may suggest such apps) “based on apps already included, related apps, what others users group with such apps, and any other parameters for predicting, extrapolating, or detecting trends regarding what apps may be of interest for inclusion in an app player management folder.” Cronin col. 8 ll. 30–34.
Claim 9
Cronin, as combined with Kirkham, teaches the method of claim 1, further comprising: 
detecting a number of factors relating to a current status of the computer; 
“In step 520, [a] trigger may be detected.” Cronin col. 8 ll. 61–62. The triggers that the computer monitors include “date (as determined by calendar) and time (as determined by clock),” as well as “changes detected by one or more sensors.” Cronin col. 4 ll. 7–23.
applying the factors as part of the settings of a folder; 
“Creating such a folder may involve giving the folder a name [and] defining the trigger” for the folder. Cronin col. 3 ll. 63–65.

Accordingly, in response to the trigger, and taking into account the settings, “the applications in the folder may then be automatically executed in the specified order.” Cronin col. 8 ll. 61–65.
Claim 10
Cronin, as combined with Kirkham, teaches the method of claim 1, 
wherein a factor of the number of factors includes a location and/or micro-location of the computer detected using GPS (Global Positioning System).
Regarding the triggers that cause their associated folders to launch their respective applications, “the user may alternatively set the trigger to be changes detected by one or more sensors.” Cronin col. 4 ll. 7–23. As shown in FIG. 6, one of the one or more sensors includes a “location processor 615. “Location processor 615 (e.g., a global positioning transceiver) can be coupled to peripherals interface 606 to allow for generation of geo-location data thereby facilitating geo-positioning.” Cronin col. 9 ll. 49–51. 
Claim 11
Cronin, as combined with Kirkham, teaches the method of claim 1, further comprising:
receiving, at the device, one or more settings from the user for a specified folder, the settings including criteria for the specified folder to adhere to when opening the specified folder, 
“Creating an app player folder may include providing a name, selection of one or more apps, and a priority order for such apps.” Cronin col. 8 ll. 55–60. The latter two are both understood to be criteria for the specified folder to adhere to when opening the specified folder, because the selection of one or more apps describes the See Cronin col. 8 ll. 61–65.
the criteria including historical data of usage by the user related to the specified folder; 
Among the apps selected for inclusion in the folder are apps that the computer separately suggests to the user “based on apps already included, related apps, what others users group with Such apps, and any other parameters for predicting, extrapolating, or detecting trends regarding what apps may be of interest for inclusion in an app player management folder.” Cronin col. 8 ll. 30–34.
detecting a number of factors relating to a current status of the device, the current status including a location of the device; 
“In step 520, [a] trigger may be detected.” Cronin col. 8 ll. 61–62. The triggers that the computer monitors include “date (as determined by calendar) and time (as determined by clock),” as well as “changes detected by one or more sensors.” Cronin col. 4 ll. 7–23. As shown in FIG. 6, one of the one or more sensors includes a “location processor 615. “Location processor 615 (e.g., a global positioning transceiver) can be coupled to peripherals interface 606 to allow for generation of geo-location data thereby facilitating geo-positioning.” Cronin col. 9 ll. 49–51.
applying the criteria and the factors as part of the settings for a specified folder; 
“Creating such a folder may involve giving the folder a name [and] defining the trigger” for the folder. Cronin col. 3 ll. 63–65.
analyzing the settings including the criteria and the factors in relation to the specified folder; 
In order to fully execute step 520, the method relies on the settings for the selected folder provided at step 515, e.g., a “selection of one or more apps, and a priority order for such apps.” Cronin col. 8 ll. 57–58. 
initiating opening the software application in the specified folder based on the settings including the criteria 
“In step 520, [a] trigger may be detected,” Cronin col. 8 ll. 61–62, the trigger directly associated with a folder. Cronin col. 8 l. 58. Moreover, a user may activate the trigger by interacting with a sensor. Cronin col. 4 ll. 19–23. In order to fully execute step 520, the method relies on the settings for the selected folder provided at step 515, e.g., a “selection of one or more apps, and a priority order for such apps.” Cronin col. 8 ll. 57–58. 
and automatically opening a software application in the specified folder based on the settings including the criteria and the factors.
Accordingly, in response to the trigger, and taking into account the settings from step 515, “the applications in the folder may then be automatically executed in the specified order.” Cronin col. 8 ll. 61–65.
Claims 12–17
Claims 12–17 are directed to a system that performs the same method as set forth in corresponding claims 1 and 7–11, and are therefore rejected according to the same findings and rationale above, taken in conjunction with the fact that a general purpose computer system comprising a computer processor, a computer-readable storage medium, and program instructions stored on the computer-readable storage medium being executable by the processor, to cause the computer system to perform the same method would necessarily be used to execute such a method. See Cronin FIG. 6.
Claims 18–20
Claims 18–20 are directed to a computer program product encoded with substantially the same instructions as set forth in the method of corresponding claims 1, 7, and 8, and are therefore rejected according to the same findings and rationale as set forth above.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R. Blaufeld whose telephone number is (571) 272-4372, and whose e-mail address is Justin.Blaufeld@uspto.gov. The examiner can normally be reached on M–F, 9:00AM–5:00PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142